DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites new limitations of “a standard flow velocity” and “a standard value of ozone concentration”. Due to the differences in various standards, it is not clear what these limitations are regarded or based upon what kind of “standard”. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “of “a predetermined flow velocity” and “a predetermined value of ozone concentration”.
Due to the dependency to the parent claim, claims 4, and 6-14 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-14 are rejected under 35 U.S.C. 103 as being patentable over Ui et al (PB-PUB US 2017/0007958, cited in IDS) in view of Kim (PG-PUB US 2016/0020231) and Takeda et al (PB-PUB US 2003/0072675)..
Regarding claim 1, Ui et al disclose a gas processing apparatus (ABSTRACT). The apparatus comprises
(1) a gas processing chamber 14 comprising a plurality of stacked gas decomposition elements 20, wherein each element 20 comprises a dielectric substrate 21, two discharge electrodes 22 on the opposing surfaces of the dielectric substrate and a ground electrode 23 within the dielectric substrate 21 (Figures 1-3, 6, 9-10, paragraphs [0029] & [0044]);

(3) a power supply 31 for applying voltage to the electrodes (Figures 1-3, 6, 9-10, paragraph [0056]); 
(4) ozone removing means 15a upstream of the gas processing chamber 14 (Figure 8, paragraph [0094]); and 
(5) ozone removing means 15b downstream of the gas processing chamber 14 and an upstream of the flow adjuster 16b  (Figure 8, paragraph [0094]).
Ui teaches an upstream ozone removing means 15a and a downstream ozone removing means 15b (Figure 8, paragraph [0094]), but does not teach the ozone removing means as being a filter comprising a metal catalyst with a heater or activated carbon. However, Kim discloses a gas treatment apparatus (ABSTRACT). Kim teaches that the apparatus comprises a gas processing element 200 and a catalytic unit 400 having a metal catalytic filter 410 and a heater 430 provided downstream of the processing element 200 for removing ozone (Figures 1 & 5, paragraph [0072]). The teaching of Kim shows that a downstream filter having a metal catalytic filter and a heater is an equivalent ozone removing means in a gas treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize a downstream filter having a metal catalytic filter and a heater for removing ozone because it is an art-recognized equivalent.
Furthermore, Kim also teaches a fan 130 for blowing gas stream (Figure 1, paragraph [0032]). The teaching of Kim shows that a fan is an equivalent blowing means in a gas treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize a fan for blowing gas stream because it is an art-recognized equivalent.
Moreover, Kim teaches that an ozone sensor 620 is provided downstream of the filter 410 and the fan 130, wherein a controller 6000 is incorporated with the ozone sensor to properly control the operation of the device (Figures 1 & 6, paragraph [0074]  
Ui teaches (i) ozone removing means 15a and 15b  respectively provided upstream and downstream of the gas processing chamber 14, wherein the ozone removing means 15b is provided upstream of the flow adjuster 16b  and (ii) a control device 41 (Figure 8, paragraphs [0041] & [0094]) while Kim teaches (a) a downstream metal catalytic filter having a heater for removing ozone (paragraph [0072]) and (b) an ozone sensor 620 incorporated with a controller 600 and provided downstream of the filter 410 and the fan 130 (Figures 1& 6, paragraph [0074]), but Ui/ Kim does not teach the upstream filter comprising activated carbon or the controller configured to control the blowing amount/rate to have predetermined flow velocity and predetermined ozone concentration detected by the ozone sensor. However, Takeda et al disclose a gas treatment apparatus (ABSTRACT). Takeda teaches that ozone decomposition means 914 is constructed with an activated charcoal filter having an ozone decomposition catalyst  and provided upstream of the gas treatment device 202 (Figures 3, 8, & 78, paragraphs [0139], [0140, & [0432]). The teaching of Takeda shows that an upstream filter having activated charcoal is an equivalent ozone removing means in a gas treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize an upstream filer having activated charcoal as ozone removing means because it is an art-recognized equivalent.
Takeda further teaches that an ozone sensor is provided for monitoring ozone concentration and a controller is provided to control the air flow rate driven by a blowing fan having a predetermined speed (e.g. the blowing fan is set an air-flow rate of 4 m3/min. or 0.8 m3/min) for properly controlling ozone concentration below a predetermined value (e.g. at a leave of 0.1 PPM of ozone stipulated by Japan Society for Occupational Health) detected by the ozone sensor (Figures 42A & 42B, paragraphs [0293] – [0296]).
Therefore, it would be obvious for one having ordinary skill in the art to incorporate an ozone sensor with the controller configured to control the blowing fan having a predetermined speed as suggested by Takeda in order to properly control a predetermined value of the ozone concentration within the device of Ui/ Kim,
Regarding claim 4, Ui teaches that the ozone removing means 15 is spaced apart from the electrode 23 (Figures 1-3, 6, 9-10), but does not specifically disclose the distance therebetween. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Moreover, the instant specification does not provide criticality regarding this parameter.
Regarding claim 6, Kim teaches a controller 600 for controlling various operating the apparatus, including in response to the power supply and the heater (Figures 1 & 6, paragraph [0074]).
Regarding claim 7, the cited threshold value is a process-limiting parameter, which is not a structural limitation. The cited limitation is related to a manner of operating the device which does not differentiates the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Ui teaches that a controller 41 is for controlling the flow adjuster 16 and/or the process gas in various manners (paragraphs [0041] & [0095]).
Regarding claim 9, Ui teaches that the applied voltage may be varied (Figure 7, paragraphs [0080] – [0083]). Kim teaches that the controller can control the voltage applied to the device (paragraph [0074]).
Regarding claims 10 and 14, the cited flow rate is a process-limiting parameter, which is not a structural limitation. The cited limitation is related to a manner of operating the device which does not differentiates the apparatus claim from the prior art (MPEP 2114).
Regarding claims 11 and 13, Ui teaches that the controller can control/switch the operation of the flow adjuster 16 based upon the status of operation (paragraph [0095]).
Regarding claim 12, Ui teaches a controller 41 for controlling the flow adjuster 16 (paragraph [0095]). Kim teaches a controller 60 for controlling various components of the apparatus, including for controlling the applied voltage to the gas processing device (paragraph [0074]). Takeda teaches that a controller is provided to independently/sequentially control the blower and the ionizing device (Figure 3, paragraph [0141]). 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that the combined teaching of Ui/Kim/Takeda does not teach the newly added limitations, it should be noted that Ui teaches that the ozone removing means 15b is provided upstream of the flow adjuster 16b (Figure 8, paragraph [0094]). Kim teaches that the ozone sensor 620 is provided downstream of the filter 410 and the fan 130 (Figures 1 & 6).
Takeda teaches that a controller is provided for controlling a blowing fan and configured to control the blowing rate of the blowing fan having a predetermined speed (e.g. the blowing fan is set an air-flow rate of 4 m3/min. or 0.8 m3/min) for properly controlling ozone concentration below a predetermined value (e.g. at a leave of 0.1 PPM of ozone stipulated by Japan Society for Occupational Health) detected by the ozone sensor (Figures 42A & 42B, paragraphs [0293] – [0296]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795